Citation Nr: 0330018	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  94-30 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1.  Entitlement to an initial rating in excess of 10 percent 
for sinusitis and pharyngitis with cough.

2.  Entitlement to an initial rating in excess of 10 percent 
for chronic allergic rhinitis.

3.  Entitlement to an initial rating in excess of 30 percent 
for degenerative arthritis of the left hip.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active service from September 1983 to 
December 1992, followed by a period of reserve service, and 
was called for a brief period of active duty in October 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In August 1999, the Board granted the veteran's claim for a 
compensable evaluation for tinnitus and denied his claims of 
entitlement to service connection for temporomandibular joint 
pain, left and right shoulder disorders, a left knee 
disorder, and a neurologic disorder of the left index finger.  
At that time, the Board remanded the veteran's claims of 
entitlement to increased ratings for sinusitis/rhinitis/ 
pharyngitis with cough and a left hip disorder, and 
compensable evaluations for a low back disorder and Schmorl's 
nodes.  The Board noted that Schmorl's nodes may be 
considered a developmental defect, rather than a disease, and 
directed the RO to consider severance of service connection 
for any disorders not shown to be disabling by clinical and 
laboratory findings.

In a May 1999 rating decision, the RO implemented the Board's 
decision and granted a 10 percent disability evaluation for 
tinnitus.  Thereafter, in December 2001, the RO granted a 30 
percent evaluation for the veteran's service-connected left 
hip disability.  The RO also awarded a separate 10 percent 
disability evaluation for chronic allergic rhinitis, 
effective from January 1, 1993, and confirmed and continued 
the previously assigned 10 percent evaluation for chronic 
frontal sinusitis with history of pharyngitis and cough.  

A December 2001 supplemental statement of the case (SSOC) 
addressed the issues of increased evaluations for 
sinusitis/rhinitis/pharyngitis with cough, a left hip 
disorder, and a low back disorder with Schmorl's nodes.  The 
RO noted that an October 2001 VA examiner had stated that 
Schmorl's nodes were developmental defects, recharacterized 
the veteran's disability as low back strain with Schmorl's 
nodes, and confirmed and continued the noncompensable 
evaluation.  

Thereafter, in a December 2001 written statement, the veteran 
noted that his low back strain was addressed in the (undated) 
SSOC and stated, "I do not object to the continued 0% 
rating."  The Board construes the veteran's statement in 
that regard as a withdrawal of his claim and appeal for a 
compensable evaluation for a low back strain with Schmorl's 
nodes.  See 38 C.F.R. § 20.204(b) (2002), amended by 68 Fed. 
Reg. 13,235-6 (March 19, 2003), effective April 18, 2003.  

Additionally, the Board notes that the October 2001 VA 
orthopedic examination included findings of severe hip pain, 
and that the veteran used crutches to ambulate until he 
developed a right shoulder problem and underwent subacromial 
decompression and questionably rotation cuff repair in August 
2000.  In his December 2001 statement, the veteran made 
reference to his claim for shoulder pain.  However, as noted 
above, the Board denied service connection for left and right 
shoulder disorders in August 1999.  In light of the recent VA 
examination findings, and the veteran's statement, it may be 
that he seeks to reopen that claim, and the matter is 
therefore referred to the RO to consider whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for left and right shoulder 
disorders.

The Board observes that, in his April 1994 substantive 
appeal, the veteran indicated that his service-connected left 
hip disability was an employment handicap and restriction.  
While it is not made clear in the record, it may be that, by 
this statement, the veteran seeks to raise a claim of 
entitlement to a total rating based upon individual 
unemployability due to service-connected disability.  The 
matter is referred to the RO for further clarification and 
consideration. 

Also, in April 2002, the RO granted service connection and a 
compensable disability evaluation for temporomandibular joint 
disease, effective from October 11, 2001.  In May 2002, the 
veteran filed a notice of disagreement (NOD) as to the 
effective date of that award, arguing that February 1, 1993, 
was the more appropriate date.  The RO issued a statement of 
the case as to this matter in February 2003.  However, a 
substantive appeal is not currently associated with the 
claims file, and the matter has not been certified for 
appellate consideration.


FINDINGS OF FACT

1.  The competent and objective medical evidence of record 
demonstrates that the veteran's service-connected sinusitis 
and pharyngitis with cough is manifested by essentially 
severe symptoms, with frequently incapacitating recurrences, 
headaches, purulent discharge or crusting reflecting 
purulence. and essentially by at least three incapacitating 
episodes per year requiring prolonged antibiotic treatment, 
with recent clinical findings of significant bilateral 
crusting in the nasal cavity, a 50-75 percent nasal 
obstruction bilaterally secondary to significant serous 
discharge, an orophararynx with hypervascularity and 
cobblestoning in the posterior wall, and mucopurulent 
discharge; which findings raise a reasonable doubt as to the 
degree of disability under the Schedule for Rating 
Disabilities.

2.  The competent and objective medical evidence of record 
demonstrates that the veteran's service-connected chronic 
allergic rhinitis is manifested by a 50 to 75 percent 
bilateral nasal obstruction secondary to serous discharge and 
nasal septal deviation with subjective complaints of 
drainage, intermittent obstruction, postnasal drip and sore 
throats but without evidence of polyps or atrophic changes.

3.  The competent and objective medical evidence of record 
demonstrates that the veteran's service-connected 
degenerative arthritis of the left hip manifested by 
subjective complaints of pain and objective findings of 
limitation of thigh flexion to 50 to 60 degrees; pain on use 
of the left hip, weakened movement, excess fatigability and 
incoordination, without evidence of fracture or malunion.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the 
schedular criteria for an initial schedular evaluation of 30 
percent for sinusitis and pharyngitis with cough have been 
met.  38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.97, Diagnostic 
Code (DC) 6512 (1996), DC 6512 (2003), as in effective prior 
to and on and after October 7, 1996.

2.  The schedular criteria for an initial evaluation in 
excess of 10 percent for chronic allergic rhinitis are not 
met.  38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6522 
(2003), effective October 7, 1996; 38 C.F.R. § 4.97, DC 6501 
(1996), effective prior to October 7, 1996.

3.  The schedular criteria for an initial evaluation in 
excess of 30 percent of degenerative arthritis of the left 
hip have not been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Code 5010-5255 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect the veteran's complaints of, 
and treatment for, chronic cough and sinusitis.  They also 
show that he was treated for left hip degenerative arthritis.

After service, the veteran underwent VA ear, nose, and throat 
(ENT) examination in June 1993.  According to the examination 
report, he reported problems with sinus disease since the 
mid-1980s and had intermittent obstruction, nasal drainage, 
post-nasal drip, and sore throat.  It was noted that about 
four to five times a year the veteran consulted a physician, 
at which time he had purulent discharge from his nasal 
chamber that required decongestants and antibiotics; he had 
last seen a doctor in approximately December.  He seemed to 
do worse, with some seasonal component, but generally had 
year-round problems.  On clinical evaluation, the veteran had 
fairly normal-appearing nasal anatomy.  There was no evidence 
of obstruction of the vestibule of either nostril, nor was 
there evidence of deviation in either nostril.  There were no 
polyps, purulent exudates, or obstruction seen.  The 
posterior nasal pharynx revealed some erythema of lymphoid 
tissue in the very posterior portion of the pharynx, 
considered consistent with chronic post-nasal drip.  Results 
of a pre-medication pulmonary function test were within 
normal limits.  The pertinent diagnoses included chronic 
rhinitis and intermittent rhinitis.

A June 1993 VA orthopedic examination report indicates that 
the veteran, who was 32 years old, worked as a subcontractor 
for the State.  It was noted that his left hip had received 
an injection of cortisone, and he had pain with prolonged 
walking.  Objectively, the veteran was a healthy appearing 
male with no deformities observed in his shoulders, hands, or 
low back region.  Range of motion of the left hip consisted 
of flexion to 110 degrees, full extension, and limited 
external rotation to 20 degrees, compared to 45 degrees on 
the right and full internal rotation.  A review of outside X-
rays the veteran brought to the examination revealed 
decreased joint space on the left side with some osteophytes 
suggestive of degenerative changes.  The pertinent diagnosis 
was left hip early degenerative arthritis, with limited 
external rotation.

In December 1993, the RO granted service connection for 
rhinitis/sinusitis/ pharyngitis with cough conditions, which 
was assigned a 10 percent disability evaluation.  At that 
time, the RO also granted service connection for degenerative 
arthritis of the left hip that was awarded a 10 percent 
disability evaluation.

A January 1994 VA outpatient record reflects the veteran's 
complaints of worsening left hip pain with walking and 
sitting, and a steroid injection in October 1991.  It was 
noted that December 1992 X-rays showed degeneration at the 
femoral head. 

A February 1994 VA radiographic consultation report indicates 
that a review of a March 1992 nuclear medicine bone scan 
revealed evidence of increased uptake of the radioactive 
tracer in the region of the left anterior rib that was 
considered consistent with an old or new fracture or lesion.  
The rest of the skeletal uptake was essentially unremarkable 
except that there was a question of possible slight increase 
in uptake of the radioactive tracer in the region of the left 
hip area.  The radiologist indicated there was a differential 
approach as to the causes of such findings, which could be 
secondary to an inflammatory process, arthritic changes, 
metastatic changes, or a fracture in the region.

In his April 1994 substantive appeal, the veteran said that 
his service-connected rhinitis/sinusitis/pharyngitis was 
"lumped" together and argued that the disabilities should 
be rated separately.  As to his left hip, the veteran said he 
took Motrin 800 mgs, four daily for pain, but had recently 
switched to prescribed medication and Tylenol #3, as needed, 
for hip pain.  He said in March 1994 he had received a 
cortisone shot for hip pain.

An April 1994 VA radiology report indicates that X-rays of 
the veteran's left hip revealed mild degenerative change in 
the left hip.  There was no evidence of fracture, 
destruction, or dislocation.  

A May 1994 VA outpatient orthopedic record reflects the 
veteran's history of left hip pain since February 1991.  It 
was noted that he worked in an office but had difficulty with 
travel.  His pain increased with activity and prolonged 
sitting in one position.  He took non-steroidal anti-
inflammatory drugs (NSAIDS).  He had taken steroid 
injections, with improvement.  He had occasional night pain 
and difficulty getting to sleep.  The record indicates that 
X-rays showed left hip degenerative joint disease.  A 
magnetic resonance image (MRI) was negative for "AVN" 
(avascular necrosis) and subchondral cysts of the femoral 
head were noted.  The 1992 bone scan revealed increased mild 
signal to the left hip.  On examination, the veteran had an 
antalgic gait, with a negative Trendelenburg sign.  Range of 
motion was as follows: flexion from 0 to 110 degrees, 
internal rotation to 20 degrees, external rotation to 30 
degrees, abduction to 35 degrees, and adduction to 40 degrees 
with pain on internal and external rotation.  The assessment 
was left hip degenerative joint disease.

A July 1994 VA orthopedic record indicates that the veteran 
was evaluated for his left hip osteoarthritis.  Options were 
discussed with him including a total hip replacement, fusion, 
and surgical treatment.  The veteran elected to continue with 
NSAID therapy.  The VA orthopedist said that the veteran 
"will be [a] candidate for [total hip replacement] when pain 
no longer tolerable."

Private medical records dated from November 1995 to October 
1997 indicate that, when seen in November 1995, the veteran 
was assessed with chronic sinusitis and Ceflin was 
prescribed.  January 1996 records indicate an assessment of 
right frontal sinusitis, and Biaxin was prescribed.  
According to a February 1996 office record, the assessment 
was acute left-side epistasis and sinus infection and 
pressure, by history, for which medication was prescribed.  
In June 1996, the veteran was treated for complaints of a 
cold with nasal congestion, postnasal drip, and sore throat.  
He said that since returning from Korea some time ago he had 
a chronic cough that was generally non-productive, and he 
denied wheezing or shortness of breath.  The veteran said 
that if he were enclosed in a dusty environment or around 
insulation his cough worsened and caused him to wretch.  He 
had intermittent nasal congestion that had responded to over-
the-counter medication and other antihistamines in the past, 
but did not help his cough.  On examination, his tympanic 
membranes were clear and his oropharynx showed some erythema 
but no exudates.  His lungs were clear through, and there was 
no wheezing on forced expiration.  The assessment included 
viral syndrome, probable allergic rhinitis, and possible mild 
asthma. 

In December 1996, the veteran was treated for an upper 
respiratory infection and viral pharyngitis.  Also in 
December 1996, it was noted that the veteran's sinuses were 
mildly tender with purulent drainage in the posterior nasal 
pharynx, for which Bactrim was prescribed.  In January 1997, 
the veteran complained of nasal congestion and a scratchy 
throat.  He said his son had strep throat and he was 
concerned about that.  On examination, his orophyarynx was 
clear, with no exudates on the tonsils.  The assessment was 
probable viral syndrome versus sinusitis, and Bactrim was 
prescribed.

An April 1997 VA radiology report of X-rays of the veteran's 
left hip revealed moderate joint space narrowing involving 
the superolateral aspect of the left hip.  There was reactive 
sclerosis involving the acetabular roof and the superior 
aspect of the femoral head.  The impression was mild to 
moderate osteoarthritis, left hip. 

A June 1997 VA examination report reflects the veteran's 
history of chronic left hip pain.  It was noted that he had 
been told his left leg was shorter than his right, and he 
wore a built-up heel.  He was treated by the VA orthopedic 
clinic, had steroid injections into the hip under fluoroscopy 
in March 1996, and did well until May 1997.  On examination, 
the veteran did not appear to limp.  His left lower extremity 
was shorter than his right, he was unable to walk 100 feet 
without left hip pain and he had pain, when he moved his 
weight from the right to the left hip.  Left hip range of 
motion was from 0 to 95 degrees, with pain on manipulation of 
the left hip.  Internal and external rotations were both to 
20 degrees.  There was no pain on palpation of either hip.  
The veteran described having numerous sinus infections, with 
drainage and postnasal drip, and discharge from his nose for 
which he used over-the-counter treatment.  Objectively, the 
veteran's septum was in the midline; the nares were wide open 
with no discharge or erythema of the mucosa noted.  There was 
no tenderness to palpation over the sinuses.  It was noted 
that, by X-ray, the veteran had normal sinuses.  Degenerative 
disease of the left hip was considered to be mild avascular 
necrosis.  Pertinent diagnoses were degenerative disease of 
the left hip, considered to be avascular necrosis and history 
of sinusitis, with X-rays negative at the present time.

An October 1997 private medical record indicates the veteran 
was seen for complaints of sore throat and bilateral ear 
pain, with sinus pressure and aching that had occurred within 
the last day.  On examination, both tympanic membranes were 
quite retracted but otherwise looked normal.  The veteran's 
throat was minimally irritated and there was some tenderness 
over the maxillary sinuses.  His lungs were clear to 
auscultation.  The assessment was sinusitis, and Bactrim was 
prescribed with a decongestant.

Private medical records, dated from March to May 1998, 
indicate that in March 1998 the veteran was seen for 
complaints of sinus congestion and drainage, with green mucus 
for one day.  The pertinent diagnosis was 
sinusitis/pharyngitis, for which antibiotic medication was 
prescribed.  In May 1998, the veteran complained of runny 
nose, sore throat, and dry skin at the left ear.  The 
pertinent diagnosis was sinusitis, for which medication was 
prescribed.

October 1998 treatment records from Maxwell Air Force Base 
(hereinafter referred to as "Maxwell AFB") indicate the 
veteran was assessed with rhinitis.  An X-ray of the 
veteran's sinus identified no active sinus disease.

A November 1998 private medical record indicates the veteran 
underwent a bone scan of his left hip to rule out stress 
fracture.  The clinical opinion was moderately severe 
degenerative changes in the left hip.  It was noted that the 
acetabulum was probably affected.  

The veteran was also seen for left hip pain and his 
respiratory problems in November 1998 at Maxwell AFB.  A 
radiology report of the veteran's left hip includes an 
impression of severe osteoarthritis of the left hip.  A 
clinical record assessed upper respiratory infection.

A March 1999 record from Maxwell AFB reflects the veteran's 
complaints of productive cough with yellowish sputum for two 
weeks, worse at night.  There was congestion, and no fever, 
noted.  The assessment was viral upper respiratory infection 
with a need to rule out strep.  Robitussin with codeine was 
prescribed. 

In October 2001, the veteran underwent VA ENT examination.  
According to the examination report, the examiner reviewed 
the veteran's medical records.  The veteran reported chronic 
sinonasal complaints that included bilateral chronic 
congestion, intermittent sinus headaches involving the 
frontal, maxillary, and retro-orbital region, and chronic 
postnasal drip.  He reported requiring antibiotics for four 
to five courses per year for acute sinusitis exacerbation for 
the past fifteen years.  It was noted that sinonasal 
complaints initially were noted in South Korea, when the 
veteran developed persistent cough and postnasal drip.  
Clinical evaluation of his lungs was unremarkable.  He 
reported chronic rhinorrhea that was sometimes dark, yellow, 
or bloody.  He had partial nasal obstruction and occasional 
snoring.  The veteran denied any witnessed apneic episodes.  
He had occasional sneezing, and denied any past otolaryngolic 
or allergic evaluations.  

Further treatments were noted to have included various over-
the-counter sinus medications and intermittent antibiotic 
courses, by primary care physicians.  The veteran had no 
history of asthma.  He reported two episodes of otis media 
with effusion per year, associated with sinus exacerbations.  
He had a family history of allergic rhinitis that was notable 
in two of his children.  He reported a sore throat associated 
with his postnasal drip, and denied smoking, ethanol use, and 
any history of nasal trauma or surgery.  The veteran also 
reported occasional indigestion and sour eruptions.  He had a 
chronic cough and occasional throat clearing.  He reported 
occasional hoarseness.  He denied any heartburn requiring 
anti-reflux medication.

On examination, the veteran's tympanic membranes were non-
inflamed and mobile.  He had significant bilateral crusting 
in the anterior nasal cavity coating his inferior turbinates.  
His septum was midline anteriorly as though deviated to the 
left posterior caudally and the inferior turbinate.  There 
was a 50-75 percent nasal obstruction bilaterally, secondary 
to significant serous discharge and nasal septal deviation.  
His oral cavity was without erosions.  The orophyarynx 
revealed hypervascularity and cobblestoning in the posterior 
wall.  His tonsils were 1-2+ bilaterally.  He had no neck 
mass.  On fiberoptic evaluation, his right middle meatus was 
notable for mucopurulent discharge.  His sphenoidal and 
ethoidal recesses were without discharge.  The nasal pharynx 
was without lesions.  His left nasal cavity was unable to be 
completely scoped, secondary to septal deviation.  The 
diagnoses were chronic allergic rhinitis and chronic 
sinusitis, with recurrent acute exacerbations.  It was noted 
that the veteran currently had evidence of sinusitis as well 
as allergic disease.  He did not exhibit manifestations of 
vasomotor rhinitis.  He currently did not exhibit 
manifestations of bacterial rhinitis.

The veteran also underwent VA orthopedic examination in 
October 2001.  According to the examination report, he 
reported progressively worsening degenerative arthritis, only 
temporarily helped by steroid injections.  He complained of 
left hip pain and had no surgery.  His last steroid 
injection, in September 2001, had relieved the pain somewhat.  
The veteran had periods of time when his pain was so severe 
that he was unable to walk, bearing weight was nearly 
impossible and caused him to limp, and he was unable to find 
a comfortable position.  He frequently had to rest and take 
pain medications when this happened.  His pain was also 
associated with pain that radiated down his left leg into his 
left foot with occasional numbness, but that as not usually a 
standard feature of the severe exacerbations.  When the pains 
occurred he used crutches to get around, but he had recently 
stopped doing that because of a right shoulder problem for 
which he underwent shoulder surgery in August 2000. 

Further, the veteran complained of some low back pain 
localized to the left lower back and sacroiliac joint region.  
He had difficulty when he attempted to bend, and pain when he 
walked.  He had difficulty putting on his shoes and socks and 
had to kneel in order to do so, or elevate his leg up on 
something in order to put himself in positions to put on his 
shoes and socks.  Occasionally, if he rotated his leg in a 
certain position while asleep, it woke him up abruptly with 
severe pain in the left hip.  The veteran was unable to do 
yard work and unable to do many activities around the house, 
especially climbing, because of back and hip pain.  He 
currently took Vioxx, and occasionally Tylenol #3 with severe 
pain.  He currently worked as a government contractor.  
According to the examination report, the VA examiner reviewed 
the veteran's medical records and noted that X-rays done in 
1991 revealed marked degenerative joint disease, although 
several examiners had remarked that the veteran had mild 
degenerative joint disease of the hip.  Treatment included 
NSAIDs and intra-articular steroid injections.  

On examination, the veteran had tenderness upon palpation of 
the superior aspect of the left sacroiliac joint region.  He 
demonstrated full flexion extension and side bending of the 
lumbar spine.  He complained of pain upon extension and pain 
upon side bending, especially towards the left.  Deep tendon 
reflexes were symmetrical.  Straight leg raising resulted in 
some discomfort in the posterior aspect of the thighs as well 
as hamstrings.  Left leg straight leg raising was limited by 
hip pain.  Reflexes were 3+ and symmetrical, bilaterally.  
There was some weakness of flexion of the left hip, rated 4 
out of 5.  Range of motion of the left hip revealed that he 
had flexion to 50 to 60 degrees and the hip rotated and 
externally when that occurred.  Internal rotation was 
approximately to 10 degrees, external rotation was to 20 
degrees, abduction was to 30 degrees, and extension was to 
neutral only.  There was pain on all ranges of motion of the 
left hip.  Radiographs of the left hip revealed marked 
degenerative joint disease of the hip.  There was no 
articular cartilage space left, and there was cystic 
formation around the femoral head and the acetabulum, 
especially on weight bearing portion.  The clinical 
impression was that the veteran suffered from severe 
degenerative joint disease involving the left hip.  It was 
well chronicled to have been present for at least ten years.  
It limited him as described above.  In history that the 
veteran gave, the VA examiner was unable to comment upon how 
much additional loss of range of motion the veteran had 
during certain periods of exacerbation.  According to the VA 
physician, it appeared that the veteran had severe pain and 
that he was unable to move "it" (his hip) much if at all 
since it required bed rest "if his history was to be taken 
into account."

In a December 2001 rating decision, the RO awarded a 30 
percent disability evaluation for the veteran's service-
connected left hip degenerative arthritis, effective from 
January 1993.  At that time, the RO also awarded a separate 
10 percent disability evaluation for chronic allergic 
rhinitis, effective from January 1993.


II.  Analysis

A.  Veterans Claims Assistance Act

During the pendency of this appeal, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  The new statute revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  The new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2003).  However, on 
May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 
38 C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit explained that this is contrary to the requirement of 
38 U.S.C.A. § 7104(a) that "[a]ll questions in a matter 
which . . . is subject to decision by the Secretary shall be 
subject to one review on appeal by the Secretary," and that, 
under such a procedure, "the veteran is not effectively able 
to object to any of the additional evidence obtained by the 
Board until after the Board weighs the evidence and decides 
the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice that information or evidence 
is needed from the appellant, it violated the provision, 
contained in 38 U.S.C.A. § 5103, of a one-year period in 
which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

With consideration of this new judicial precedent, and in 
light of the Board's August 1999 remand to the RO for further 
evidentiary development, the Board finds that the 
requirements of the VCAA and the implementing regulations, to 
the extent they are applicable, have been satisfied in this 
matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examinations obtained in October 2001 fulfill 
these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish 
increased ratings.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Further, the claims file reflects that the December 2001 SSOC 
contained the new duty-to-assist regulations codified at 
38 C.F.R. §§ 3.102 and 3.159 (2002).  A copy of the SSOC was 
sent also sent to the veteran's accredited representative of 
record.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  See 
also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(holding that the Board must also adequately address the 
notice requirements of the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for an increased rating for his service-
connected sinusitis and pharyngitis with cough, evaluated as 
10 percent disabling, a rating in excess of 10 percent for 
chronic allergic rhinitis and an increased rating for a left 
hip disability, evaluated as 30 percent disabling.

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  

In the present case, the SOC and SSOCs informed the appellant 
of the types of evidence which would be necessary to 
substantiate his claim, and the RO obtained certain medical 
records and opinions pertinent to the appellant's claim.  
Moreover, the appellant has had more than ample time during 
the long pendency of this matter in which to submit 
supportive information, evidence, and argument, and has in 
fact done so.  Therefore, the holding of the Federal Circuit 
in its decision in PVA, supra, has been fulfilled.  
Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2003) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes. In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2003).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but findings sufficiently characteristic to 
identify the disease and the resulting disability and, above 
all, coordination of rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21.  

The Board is well aware that the provisions of 38 C.F.R. § 
4.14 preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses.  
However, impairment associated with a veteran's service-
connected disability may be rated separately unless it 
constitutes the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the disorders is duplicative of or overlapping with 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259 (1995).

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established, and 
increase in the disability rating is at issue, present level 
of disability is of primary concern) as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

1.  Initial evaluation in excess of 10 percent for sinusitis
and pharyngitis with cough

The veteran's service-connected sinusitis has historically 
been evaluated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 
6512, of the VA Rating Schedule, for chronic frontal 
sinusitis.  The Board notes that frontal sinusitis is rated 
in the same fashion as ethmoid, maxillary, and sphenoid 
sinusitis.  See 38 C.F.R. § 4.97, DCs 6511, 6512, 6514.  A 
single rating is assigned based on the predominant disability 
picture, with elevation to the next higher rating where the 
overall severity warrants it.  38 C.F.R. § 4.96.

During the course of this claim and appeal, substantive 
changes were made by regulatory amendment to the schedular 
criteria for evaluating diseases of the respiratory system, 
following the RO's grant of the veteran's claim for service 
connection for sinusitis /rhinitis/pharyngitis with cough.  
The new regulations became effective October 7, 1996; see 61 
Fed. Reg. 46,720.  While the veteran was granted service 
connection based upon the old regulations, the RO 
subsequently rated him under the new regulations when it 
assigned the separate compensable evaluation for rhinitis.

Where pertinent statutes or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, unless Congress has provided otherwise or has 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  Karnas v. Derwinski, 1 Vet. 
App. at 312-313.  See also Baker v. West, 11 Vet. App. 163, 
168 (1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per 
curiam order).  In reviewing this case, the Board must, 
therefore, evaluate the veteran's sinusitis and pharyngitis 
with cough under both the old and current regulations to 
determine whether he is entitled to an increased evaluation 
under either set of criteria.  Qualifying this rule is the 
Court's holding that the Board may not apply the revised 
schedular criteria to a claim prior to the effective date of 
the amended regulations.  See Green v. Brown, 10 Vet. App. 
111, 117 (1997).

As a result, the Board will review the veteran's disability 
under the old and new criteria.  The Board notes that the RO 
evaluated the veteran's claim under the old regulations in 
making its rating decision dated December 1993.  The March 
1994 SOC and the May 1995 SSOC evaluated the veteran's claim 
using the old regulations.  In December 2001, the RO issued 
an SSOC that evaluated the veteran's claim using both the old 
and the new regulations.  The veteran was afforded an 
opportunity to comment on the RO's action.  Accordingly, 
there is no prejudice to the veteran under Bernard v. Brown, 
4 Vet. App. at 384.

Under the old rating criteria, in effect prior to October 7, 
1996, chronic frontal sinusitis with X-ray manifestations 
only, with symptoms either mild or occasional, warranted a 
noncompensable evaluation.  See 38 C.F.R. § 4.97, DC 6512 
(1996), effective prior to October 7, 1996.  Where the 
condition was moderate, with discharge or crusting or 
scabbing, and infrequent headaches, a 10 percent evaluation 
was warranted.  Id.  A 30 percent evaluation was warranted 
when the symptoms were severe, with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge, or crusting reflecting purulence.  Id.  A 50 
percent evaluation was appropriate where the symptoms were 
post-operative, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  Id.

Under the current regulations, effective from October 7, 
1996, a noncompensable evaluation is warranted for chronic 
sinusitis that is detected by X-ray only.  See 38 C.F.R. 
§ 4.97, DC 6512 (2002), effective October 7, 1996.  A 10 
percent evaluation requires one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  Id.  
A 30 percent evaluation requires three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Id.  A 50 percent evaluation is warranted if the 
sinusitis is following radical surgery for chronic 
osteomyelitis, or near constant sinusitis characterized by 
constant headaches, pain and tenderness of the affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  Id.  That is the highest rating under this code 
section.  A note to the above provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, DCs 6510 through 
6514 (2002).

Giving the veteran the benefit of the doubt, upon review of 
the objective medical evidence of record, the Board is of the 
opinion that a 30 percent evaluation is warranted for his 
sinusitis/pharyngitis with cough.  The private medical 
records confirm that he has essentially had a least three 
episodes of sinusitis and pharyngitis per year with purulent 
discharge and crusting for which antibiotics were prescribed.  
While it is unclear whether the prescribed antibiotic 
treatment for each episode lasted at least four weeks, and 
whether the episodes in fact incapacitated the veteran, as he 
claims (both requisites, as noted above, for entitlement to a 
30 percent rating under the revised Diagnostic Code 6510), 
the Board will resolve any reasonable doubt in this regard in 
his favor, and find that the sinusitis episodes are indeed 
incapacitating and require prolonged antibiotic treatment and 
conclude that the schedular criteria for a 30 percent rating 
have been met in this case.  The same would be true even 
under the old regulations, in effect prior to October 7, 
1996.

The recent October 2001 VA ENT examination findings support 
the severity of the veteran's disability.  At that time, he 
reported having intermittent sinus headaches involving the 
frontal maxillary and retro-orbital region and had 
significant bilateral crusting in the anterior nasal cavity 
coating.  His septum was deviated, and he had a 50 to 75 
percent nasal obstruction bilaterally secondary to 
significant serous discharge and nasal septal deviation.  His 
orophyarynx revealed hypervascularity and cobblestoning in 
the posterior wall.  Furthermore, on fiber optic evaluation, 
the veteran's right middle meatus was notable for 
mucopurulent discharge, and his left nasal cavity could not 
be completely scoped secondary to the septal deviation.  The 
VA examiner diagnosed chronic sinusitis with recurrent acute 
exacerbations.  Thus, under both the old and new regulations, 
and with giving the veteran the benefit of the doubt, 
assignment of a 30 percent rating is warranted in order to 
correlate the rating assigned with the overall degree of 
functional impairment demonstrated, in accordance with the 
provisions of 38 C.F.R. § 4.21.  To this limited extent, the 
benefit sought on appeal may therefore be granted.

However, a 50 percent evaluation in not warranted under 
Diagnostic Code 6512 under either the old and revised 
regulations.  The medical evidence is devoid of symptoms that 
were post-operative, following radical operation, with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  See 38 C.F.R. § 4.97, DC 
6512, as in effect prior to October 7, 1996.  Nor there is 
competent medical evidence of sinusitis following radical 
surgery for chronic osteomyelitis, or near constant sinusitis 
characterized by constant headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries to warrant a higher rating under the 
revised regulations.  See 38 C.F.R. § 4.97, DC 6512, as in 
effect from October 7, 1996.

Additionally, the RO's December 2001 rating decision granted 
a separate compensable rating for chronic allergic rhinitis 
under DC 6522, that is discussed below.  To the extent that 
the veteran's sinusitis and rhinitis symptomatologies 
overlap, a higher rating is simply unwarranted.  See Esteban, 
supra.  38 C.F.R. § 4.14.  A claimant may not be compensated 
twice for the same symptomatology, as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  See Brady v. Brown, 4 Vet. App. 203, 206 
(1993).

2.  Initial evaluation in excess of 10 percent for chronic 
allergic rhinitis

In December 2001, the RO granted a separate 10 percent 
evaluation for the veteran's chronic allergic rhinitis.


Under the old regulations, effective prior to October 7, 
1996, a 10 percent evaluation was warranted for chronic 
atrophic rhinitis with definite atrophy of the intranasal 
structure and moderate secretion.  38 C.F.R. § 4.97, Code 
6501 (1996), effective prior to October 7, 1996.  A 30 
percent evaluation required moderate crusting, ozena 
(offensive-smelling discharge, Dorland's Illustrated Medical 
Dictionary 1117 (25th ed. 1974)), and atrophic changes.  Id.

Under the current regulations, effective October 7, 1996, 
allergic or vasomotor rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side warrants a 10 
percent rating.  38 C.F.R. § 4.97, DC 6522 (2003), effective 
from October 7, 1996.  Allergic or vasomotor rhinitis with 
polyps warrants a 30 percent rating.  Id.

In this case, the Board is of the opinion that under both the 
old and new criteria, the veteran's chronic rhinitis does not 
warrant an evaluation in excess of 10 percent evaluation 
currently assigned.  The most recent VA examination findings 
obtained in October 2001 reflect significant bilateral 
crusting in the anterior nasal cavity.  The veteran's septum 
was midline anteriorly as though deviated to the left.  There 
was a 50 to 75 percent nasal obstruction bilaterally 
secondary to serous discharge and nasal septal deviation.  
But there were no polyps.  Fiber optic evaluation showed the 
right middle meatus was notable for mucopurulent discharge 
while the sphenoidal and ethmoidal recesses were without 
discharge.  The nasal pharaynx was without lesions and the 
left nasal cavity revealed septal deviation.  The veteran did 
not demonstrate symptoms of vasomotor or bacterial rhinitis

Thus, the most recent objective medical evidence of record 
clearly indicates that the veteran did not have polyps nor is 
there evidence of bacterial rhinitis to warrant a rating in 
excess of 10 percent under regulations effective October 7, 
1996.  See 38 C.F.R. § 4.97, Diagnostic Codes 6522, 6523 
(2002), effective October 7, 1996. 

Likewise, the same is true under the old criteria.  The 
medical evidence of record is devoid of findings reflecting 
definite atrophy of intranasal structures or ozena.  Although 
significant crusting was reported on recent VA examination, 
there was no report of atrophic changes or ozena to warrant a 
30 percent evaluation under regulations in effect prior to 
October 7, 1996.  See 38 C.F.R. § 4.97, DC 6051, effective 
prior to October 7, 1996. 

Accordingly, the Board concludes that the preponderance of 
the objective medical evidence of record is against a finding 
that an initial rating in excess of 10 percent is warranted 
for chronic allergic rhinitis.  Moreover, the evidence is not 
so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b) (old and new 
versions).

3.  Initial evaluation in excess of 30 percent for 
degenerative arthritis
of the left hip

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Diagnostic codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Id.  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f).  A part that becomes painful 
on use must be regarded as seriously disabled. Id.; see also 
DeLuca.  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  In addition, painful 
motion is considered to be limited motion under the 
provisions of 38 C.F.R. § 4.59.

X-ray evidence as to the veteran's left hip in April 1994 
showed mild degenerative changes.  X-rays of his left hip in 
April 1997 revealed mild to moderate osteoarthritis with mild 
osteophyte formation arising from the superior margin of the 
acetabulum.  A private medical report of a bone scan 
performed in November 1998 to rule out a stress fracture 
showed moderately severe degenerative changes in the left 
hip, and it was noted that the acetabulum was probably 
affected.  

The veteran's service-connected degenerative joint disease of 
the left hip is currently evaluated as 30 percent disabling 
under 38 C.F.R. § 4.71a, DC 5010-5255.  With diseases, 
preference is to be given to the number assigned to the 
disease itself; if the rating is determined on the basis of 
residual conditions, the number appropriate to the residual 
condition will be added, preceded by a hyphen.  38 C.F.R. § 
4.27.  The hyphenated diagnostic code in this case indicates 
that arthritis due to trauma under DC 5010 is the service-
connected disorder, and it is rated as if impairment of the 
femur under Diagnostic Code 5255 were the residual condition.  
Pursuant to DC 5255, the rating depends upon the degree of 
impairment of the hip, including any loss of range of motion.

Degenerative arthritis is rated under a combined diagnostic 
code that takes into account both the X-ray evidence of 
degenerative changes of the hip as well as the resulting 
limitation of motion, if any, of the hip.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5251, 5252, 5253 (2002). 

VA regulations define normal range of motion of the hip as 
flexion from zero to 125 degrees, and abduction from zero to 
45 degrees.  38 C.F.R. § 4.71 (2002).

Diagnostic Code 5250 relates to ankylosis of the hip, and DC 
5254 requires a flail joint of the hip. See 38 C.F.R. 
§ 4.71a, DCs 5250 and 5254 (2002).  There is no medical 
evidence of record of ankylosis or flail joint of the 
veteran's service-connected left hip and therefore, any 
application of these codes would be inappropriate.  Id.

Under Diagnostic Code 5251, limitation of extension of the 
thigh to 5 degrees warrants a 10 percent evaluation.  The 
veteran's disability is already evaluated as 30 percent 
disabling and, therefore, the veteran could not receive an 
increased evaluation under this provision.

Under DC 5252, limitation of flexion of the thigh to 45 
degrees warrants a 10 percent evaluation; limitation to 30 
degrees warrants a 20 percent evaluation; limitation to 20 
degrees warrants a 30 percent evaluation; and limitation to 
10 degrees warrants a 40 percent evaluation.

Under Diagnostic Code 5253, which evaluates conditions 
causing impairment of the thigh, limitation of rotation of 
the thigh, with inability to toe-out more than 15 degrees, or 
limitation of adduction, with inability to cross the legs, 
warrants a 10 percent evaluation.  Limitation of abduction of 
the thigh, with motion lost beyond 10 degrees, warrants a 20 
percent evaluation.  Id.

The clinical medical evidence of record demonstrates that 
range of motion of the veteran's service-connected left hip 
reflected a degree of impairment under the rating schedule 
that would not warrant a disability rating in excess of the 
currently assigned 30 percent if rated under the limitation-
of-motion codes.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  
Limitation of flexion of the thigh has been only to 50 to 60 
degrees, as reported in 2001.  In order to warrant a 40 
percent disability evaluation, under the range-of-motion 
codes, flexion would have to be limited to 10 degrees, and 
that has not been shown to be the case.

As previously noted, the veteran has demonstrated no 
ankylosis or flail joint of the left hip.  The medical 
evidence does not indicate that the veteran's left hip is 
ankylosed, and it is clear that the hip is not immobilized, 
since he has the ability to move it.  The veteran has 
consistently shown some range of motion of the hip.  
Therefore, Diagnostic Codes 5250 and 5254 are inapplicable in 
this case.  A rating greater than 30 percent is not available 
under DCs 5151 (limitation of extension of the thigh) and 
5253 (impairment of the thigh), so application of these 
diagnostic codes is also not in order.

Moreover, separate evaluations under Diagnostic Codes 5251, 
5252, and 5253 are not appropriate because of the rule 
against pyramiding.  38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology, as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  See Brady v. Brown, 4 
Vet. App. at 206.  The 30 percent disability rating assigned 
under DC 5255 for a marked hip disability contemplates 
limitation of motion of the left hip.  See VAOPGCPREC 23-97 
(July 1, 1997).

A rating greater than 30 percent is available under 
Diagnostic Code 5255 for fracture of the surgical neck of the 
femur with false joint (60 percent) and fracture of the shaft 
or anatomical neck of the femur with nonunion, without loose 
motion, weight-bearing preserved with the aid of a brace (60 
percent) and with nonunion, with loose motion (spiral or 
oblique fracture).  The veteran was not shown by the medical 
evidence to have a false joint or nonunion of the femur at 
any time.  X-rays taken in April 1997 showed only reactive 
sclerosis involving the acetabular roof and the superior 
aspect of the femoral head.  The November 1998 bone scan 
showed no fracture or dislocation of the left hip.  
Accordingly, the criteria for an increased rating under DC 
5255 have not been met.

The Board has also considered limitations imposed by pain.  
DeLuca v Brown, 8 Vet. App. at 202.  The evidence of record 
provides a consistent history of painful hip motion.  The 
veteran reported that he experiences constant left hip pain 
that interferes with his sleep and activities, including 
climbing stairs, walking, bending, and sitting.  He takes 
medication for pain and occasionally used crutches until he 
injured his right shoulder in 2000.  The medical records 
indicate that he worked as a government contractor.  In his 
April 1994 substantive appeal, the veteran said his left hip 
disability affected his ability to travel in a vehicle for 
long periods of time and he and was unable to sit for 
prolonged periods, which reduced his effectiveness at work.

VA treatment records dated in April 1994 show that the 
veteran worked in an office and had difficulty with travel.  
He had increased pain with activity and prolonged sitting in 
prone position.  In July 1994, a medical record indicates a 
VA orthopedist discussed options with the veteran that 
included total hip replacement, which the veteran rejected.  
The VA orthopedist noted that the veteran would be a 
candidate for a total hip replacement when his pain became 
intolerable.

In addition, the medical evidence supports a conclusion that 
the veteran has limitation of function of the left hip due to 
pain.  For example, in June 1997 at the VA examination, it 
was noted that the veteran did not limp and his left 
extremity was shorter than the right, but he said he was 
unable to walk 100 feet without left hip pain and he had pain 
when he moved the foot from the right not he left.  The VA 
examiner in October 2001 noted that the veteran took Vioxx 
and steroid injections with occasional Tylenol #3 for severe 
pain.  The veteran had difficulty putting on his shoes and 
socks.  It was that examiner's clinical impression that the 
veteran suffered from severe degenerative joint disease of 
the left hip that was well chronicled for the past ten years.  
However, in the history the veteran gave, the VA examiner was 
unable to comment upon how much additional range of motion 
the veteran would have during certain periods of 
exacerbation.  It was noted that the veteran had severe pain 
and was unable to move his hip much if at all, since it 
required bed rest if his history were to be taken into 
account.  It appears that the veteran's complaints of pain 
were in accordance with the physical findings. 

However, this degree of impairment is contemplated by the 
assignment of a 30 percent disability rating for marked hip 
disability, and does not approximate the criteria for a 
higher schedular rating, i.e., fracture of the surgical neck, 
nonunion of the femur, or limitation of flexion of the thigh 
to 10 degrees.  At worst, limitation of flexion of the thigh 
has been shown to be to 50 degrees, with pain.  Any pain 
affecting function of the hip is not shown to a degree beyond 
that contemplated by the current schedular evaluation 
assigned to this disability, as reflected by the medical 
findings of record which do not meet the criteria for the 
next higher schedular evaluation.  Moreover, although the 
Board is required to consider the effect of pain when making 
a rating determination, which has been done in this case, it 
is important to emphasize that the Rating Schedule in this 
case does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).

Based on the medical evidence, the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for his left hip condition.  His overall disability 
attributable to the left hip condition is of a marked degree.  
It is on this basis that the veteran's 30 percent rating is 
supportable.  Any additional disability rating for painful 
motion, beyond that already granted by the RO, is not 
warranted.  There is no reasonable doubt in this matter that 
could be resolved in the veteran's favor.  The preponderance 
of the evidence is against the veteran's claim for an 
increased initial evaluation for his left hip disability.

C.  Extraschedular consideration

The Board finds that the evidence does not present such an 
exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards for either the left hip or sinusitis disability.  
38 C.F.R. § 3.321(b)(1).  First, the schedular evaluations in 
this case are not inadequate.  Higher schedular ratings are 
provided under Diagnostic Codes 5252, 5255 and 6512, but the 
medical evidence reflects that comparable manifestations are 
not present in this case.  There has been no showing that 
either service-connected disability has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  

Second, the Board finds no evidence of an exceptional 
disability as manifested by related factors such as marked 
interference with employment or frequent hospitalizations.  
It is not shown by the evidence that the veteran has required 
any recent hospitalization for his service-connected left hip 
disorder or his sinusitis and pharyngitis with cough.  Hence, 
he does not have an exceptional disability as manifested by 
frequent hospitalizations.  Additionally, the overall picture 
presented by the evidence in the claims folder does not 
actually reflect "marked interference" in employment due 
specifically to his left hip or sinusitis disorder.  To the 
extent that the veteran has alleged that his left hip 
disability has affected or restricted his employment, he has 
submitted no evidence to support his assertion.  In fact, in 
October 2001 he reported working as a government contractor.  
Thus, the Board finds that the absence of evidence presenting 
such exceptional circumstances preponderates against 
referring the claim for consideration of an extra-schedular 
rating for either service-connected disability.  The 
disabilities are appropriately rated under the schedular 
criteria.  In the absence of such factors, the Board is not 
required to discuss the possible application of 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). 

Finally, we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
left hip and sinusitis/pharyngitis with cough disabilities, 
as the Court indicated can be done in this type of case.  
Based upon the record, we find that at no time since the 
veteran filed his original claim for service connection have 
the disabilities on appeal been more disabling than as 
currently rated under the present decision of the Board.


ORDER

An initial rating of 30 percent for sinusitis and pharyngitis 
with cough is granted, subject to the laws and regulations 
governing the award of monetary benefits.

An initial rating in excess of 10 percent for chronic 
allergic rhinitis is denied.

An initial rating in excess of 30 percent for degenerative 
arthritis of the left hip is denied.



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals





[New Notice Attached, not notice below]

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


